DETAILED ACTION
 Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoen et al. (US Pat. 8428979 B1).
	For claims 1, 19, and 20, Schoen discloses an information processing apparatus comprising a processor configured to 
	calculate allocations of a profit from a service to a plurality of entities involved in provision of the service by referring to involvement information stored in a memory (52) (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62), 
	the involvement information indicating involvement of each of the plurality of entities in the provision of the service (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62), and 
	output the calculated allocations (Figs. 6A and 7, col. 2 lines 24-62, col. 23 lines 33-62).

	Claim 19 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Schoen. Schoen further discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing (col. 8 lines 30-45). All identical limitations are rejected based on the same rationale as shown above.

	Claim 20 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Schoen. Schoen further discloses an information processing apparatus (col. 8 lines 30-45). All identical limitations are rejected based on the same rationale as shown above.

	For claim 2, Schoen discloses the involvement information includes information on involvement duration in the provision of the service (col. 11 lines 25-34, col. 12 lines 48-60).

	For claim 3, Schoen discloses the involvement information further includes information on involvement in an initial investment to the service (col. 10 lines 4-30). 

For claim 4, Schoen discloses the involvement information further includes information on involvement in running cost of the service (col. 5 lines 1-20, and col. 12 lines, 48-57).

	For claim 5, Schoen discloses the involvement information further includes information on involvement in running cost of the service (col. 5 lines 1-20, and col. 12 lines, 48-57).

	For claim 6, Schoen discloses calculate the allocations of the profit to the plurality of entities by further referring to information on a discount offered by one or more of the plurality of entities on a user fee for the service (col. 15 lines 45-54).

	For claim 7, Schoen discloses calculate the allocations of the profit to the plurality of entities by further referring to information on a marginal profit set by one or more of the plurality of entities, so that a profit allocated to the one or more of the plurality of entities does not become smaller than the set marginal profit (col. 47 lines 3-35).

	For claim 8, Schoen discloses to provide a user interface (82) for setting the involvement information, and receive settings of the involvement information from the user interface (312) (col. 21 lines 22-47).

	For claim 9, Schoen discloses to provide a user interface (82) for setting a discount on a user fee for the service (312) (col. 21 lines 22-47).

	For claim 10, Schoen discloses the user interface (82) has a field for setting an entity that is setting the discount (col. 21 lines 22-47).

	For claim 11, Schoen discloses in response to the involvement information being updated by a change to one or more of the plurality of entities, recalculate the allocations by referring to the updated involvement information (col. 10 lines 4-19).

	For claim 12, Schoen discloses to give each of the plurality of entities a notification about the recalculation of the allocations (col. 10 lines 4-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pat. 8428979 B1) in view of Brown et al.  (US Pub. 20030105701 A1).

	For claim 13, Schoen discloses all limitation this claim depends on.
	But Schoen doesn’t explicitly teach the following limitation taught by Brown.
	Brown discloses suspend the provision of the service unless an agreement is reached on the recalculated allocations (Figs. 7-9) [0041-42].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen and Brown to ensure the user can have the flexibility to adapt to the changing conditions, thus, capitalizing on service optimization.

	For claim 14, Schoen discloses all limitation this claim depends on.
	But Schoen doesn’t explicitly teach the following limitation taught by Brown.
	Brown discloses suspend the operation of the service unless an agreement is reached on the recalculated allocations (Figs. 7-9) [0041-42].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen and Brown to ensure the user can have the flexibility to adapt to the changing conditions, thus, capitalizing on service optimization.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (US Pat. 8428979 B1) in view of Jethani et al.  (US Pub. 20100070314 A1).

	For claim 15, Schoen discloses all limitation this claim depends on.
	But Schoen doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.

	For claim 16, Schoen as modified by Jethani, Jethani further discloses the sharing target is a space [0038, 0002]. See motivation to combine the references from above.

	For claim 17, Schoen discloses all limitation this claim depends on.
	But Schoen doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses Schoen discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.

	For claim 18, Schoen discloses all limitation this claim depends on.
	But Schoen doesn’t explicitly teach the following limitation taught by Jethani.
	Jethani discloses Schoen discloses the service is a sharing service of a sharing target among a plurality of users by time windows [0038, 0002].
Since, all are analogous arts addressing data input schemes used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Schoen and Jethani to ensure the GUI can be used to input various critical data in order to provide better services to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20200334583 A1- a payment module arranged to provide a prepayment interface arranged to discriminate between booking requests wherein prepayment obligations are tailored to the user's booking request. Such a module ensures that, where necessary, a requestor making a booking request has a greater commitment to ensuring they turn up, minimising “no-shows” and increasing restaurant revenue and profitability in the allocation of a booking to a space, subspace, section, class, table or table combination.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642